Exhibit 99.1 News Release For Immediate Release TearLab Corporation Reports Q 3 -14 Financial Results San Diego, CA —November 5, 2014 — TearLab Corporation (NASDAQ:TEAR; TSX:TLB) (“TearLab” or the “Company”) today reported its consolidated financial results for the third quarter ended September 30, 2014. All dollar amounts are expressed in U.S. currency and results are reported in accordance with United States generally accepted accounting principles. For the three months ended September 30, 2014, TearLab’s net revenues were $5.2 million, up 24% from $4.2 million for the same period in 2013 and an increase of 5% sequentially from $5.0 million in the previous quarter. A net 118 TearLab® Osmolarity systems were added to the Company’s installed base in the third quarter. Of those, 50 systems were under the Company's Masters Multi Unit Program, 21 were through its minimum use access programs, 2 were direct purchases and 45 were purchased outside of the U.S. The following table sets out the annualized revenue per U.S. device and account analysis for the 2014 second quarter: Active Active Annualized Revenues Annualized Revenues Program Devices Accounts Per Device Per Account Purchased $ 2,009 $ Use $ 11,960 $ Masters $ 4,849 $ Total: The Company’s net loss for the three months ended September 30, 2014 was approximately $5.8 million, or $0.17 per share on a non-diluted basis. This included approximately $0.3 million in non-cash income related to the revaluation of warrants issued in June 2011. In last year’s third quarter, the net loss was $4.2 million, or $0.13 per share. This included approximately $0.4 million in non-cash expense related to the revaluation of warrants issued in June 2011. As of September 30, 2014, TearLab had $20.7 million in cash and cash equivalents. “The third quarter is historically a seasonally weaker period in the eye care industry and, while our revenues continued to grow, we were not able to capture the full benefit from the changes we started to make at the beginning of the year,” commented Elias Vamvakas, TearLab's Chief Executive Officer. “Moving forward, we remain confident that we are on the right track and continue to be very excited about the growth opportunity we see ahead of us." Conference Call and Webcast Information TearLab will hold a conference call to discuss these results today, November 5, at 4:30pm Eastern Time at 877-303-1593. The call will also be broadcast live and archived on TearLab's website at www.tearlab.com under the "webcasts" link in the Investor Relations section. For those wishing to listen to a recording of the call via telephone, a replay will be made available as soon as possible after the conclusion of the live call and will remain posted for a period of seven days. To listen to the recording, simply telephone (Toll free) 855-859-2056 or (Toll) 404-537-3406 and enter reservation # 24885271 when prompted. About TearLab Corporation TearLab Corporation (www.tearlab.com) develops and markets lab-on-a-chip technologies that enable eye care practitioners to improve standard of care by objectively and quantitatively testing for disease markers in tears at the point-of-care. The TearLab Osmolarity Test, for diagnosing Dry Eye Disease, is the first assay developed for the award-winning TearLab Osmolarity System. Headquartered in San Diego, CA, TearLab Corporation's common shares trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto Stock Exchange under the symbol 'TLB'. Forward-Looking Statements This press release may contain forward-looking statements. These statements relate to future events and are subject to risks, uncertainties and assumptions about TearLab. Examples of forward-looking statements in this press release include statements regarding our 2014 revenue expectations, our plans for executing our marketing strategy and building a salesforce, the future potential of the TearLab ® Osmolarity System and the related impact on our sales. These statements are only predictions based on our current expectations and projections about future events. You should not place undue reliance on these statements. Actual events or results may differ materially. Many factors may cause our actual results to differ materially from any forward-looking statement, including the factors detailed in our filings with the Securities and Exchange Commission and Canadian securities regulatory authorities, including but not limited to our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on March 17, 2014, and our Quarterly Report on Form 10-Q for the quarter ended September 30, 2014, expected to be filed with the SEC on or around November 6, 2014 . We do not undertake to update any forward-looking statements. CONTACTS: Investors: Stephen Kilmer (905) 906-6908 skilmer@tearlab.com TearLab Corp. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) (in thousands except number of shares and loss per share) Three months ended September 30, Revenue $ $ Cost of goods sold Gross profit Operating expenses General and administrative 3,485 Clinical , regulatory and research & development 586 Sales and marketing Amortization of intangible assets Total operating expenses 8,600 Loss from operations ) ) Other income (expense) 329 ) Net loss and comprehensive loss $ (5,785 ) $ ) Weighted average shares outstanding - basic Loss per share – basic $ ) $ ) Weighted average shares outstanding - diluted Loss per share – diluted $ ) $ ) TearLab Corp. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) (in thousands except number of shares and loss per share) Nine months ended September 30, Revenue $ $ Cost of goods sold Gross profit Operating expenses General and administrative 10,203 Clinical , regulatory and research & development 1,768 Sales and marketing Amortization of intangible assets Total operating expenses 24,951 Loss from operations ) ) Other income (expense) 1,138 ) Net loss and comprehensive loss $ (16,782 ) $ ) Weighted average shares outstanding - basic Loss per share – basic $ ) $ ) Weighted average shares outstanding - diluted Loss per share – diluted $ ) $ ) TearLab Corp. CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars except par values and share amounts ) ( in thousands) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses Other current assets 7 10 Total current assets Fixed assets, net Patents and trademarks, net 87 Intangible assets, net Other non-current assets 53 40 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Deferred rent 67 Obligations under warrants Total current liabilities Exchange right — Stockholders’ equity Capital stock Preferred Stock, $0.001 par value, 10,000,000 authorized none outstanding — — Common stock, $0.001 par value, 65,000,000 authorized, 33,588,734 issued and outstanding at September 30, 2014 and 65,000,000 authorized, 33,288,701 issued and outstanding at December 31, 2013 34 33 Additional paid-in capital Accumulated deficit ) (435,837 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $
